WALSH, J.,
This matter is before the court on plaintiff’s petition for approval of a compromise settlement. As a result of injuries received by the minor plaintiff, a settlement was agreed upon in the gross amount of $10,000. Medical expenses amounted to $3,494.06. Of this sum, the Commonwealth of Pennsylvania, Department of Public Welfare, advanced $2,506.40 for medical assistance and $155 for public assistance to the minor. In the proposed schedule of distribution, plaintiff asks approval of the court to permit deduction of a cousel fee from the gross amount reimbursable to the Commonwealth. Plaintiff has offered in evidence a written agreement entered into between the Commonwealth and the parents relating to recovery of damages in a tort action. The agreement provides, in part:
“I do hereby direct my attorney or representative to pay to the Department of Public Welfare the money which may come into said attorney’s hands, after deduction of legal fees and costs incident to the recovery of said funds, or as much of the balance of the funds as shall be necessary to satisfy the claim of the Department of Public Welfare.”
The Commonwealth takes the position that it is entitled to full recovery of the sums advanced by it with no deduction for counsel fees.
The hearing judge is of the opinion that the quoted portion of the agreement manifests an intent between the parties to permit proration of counsel fee and costs between the Commonwealth and the parents as to the portion of the settlement comprising medical expense. If there is any ambiguity in the agreement, it should be resolved against the party which prepared it, namely, the Commonwealth.
*337The fee agreement between counsel and the parents is for one third of the gross recovery. In accordance with the policy of this court, counsel is charging only 25 percent on the portion of the fund due the minor and one third on the balance of the fund which is due the Commonwealth and parents.